DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10 and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 recites the limitation "the iron roughneck" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 18 recites the limitation "the iron roughneck" in line 2.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-8 and 15-17 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Dewald et al (US 2017/0081954 A1, cited in IDS heretofore referred to as Dewald).

Regarding claim 1, Dewald teaches an apparatus (Dewald; Fig 2, Element 44 and Par 0020) comprising: a magnet (Dewald; Fig 2, Element 118) operable to magnetize a portion of a drill string (Dewald; Fig 2, Elements 38 and 42) extending out of a wellbore (Dewald; Fig 2, Element 30), wherein the wellbore extends into a subterranean formation below a drill rig (Dewald; Fig 2, Element 10 and Par 0016); a sensor (Dewald; Fig 2, Element 120) operable to facilitate magnetic flux measurements indicative of an amount of magnetic flux that leaked from the drill string along the magnetized portion of the drill string (Dewald; Fig 3, Par 0015, and Par 0024; Dewald teaches that the magnetic field of the magnetic is used to induce a magnetic response from the tubular string to measure, i.e. the magnetic flux leaked from the pipe); and a processing device (Dewald; Fig 6) comprising a processor (Dewald; Fig 6, Element 220) and a memory storing a computer program code (Dewald; Fig 2, Element 222 and Par 0036; Dewald teaches that the processing system uses a program code in the memory), wherein the processing device is operable to: receive the magnetic flux measurements (Dewald; Par 0026 and Par 0036); and detect a connection joint between adjacent drill pipes of the drill string based on the magnetic flux measurements (Dewald; Par 0036; Dewald teaches the measured magnetic fields are compared to stored magnetic fields to detect the characteristics of the tubular string).

Regarding claim 2, Dewald teaches the apparatus of claim 1 wherein the magnet and the sensor are disposed at the drill rig such that the drill string moves adjacent the magnet and the sensor while the drill string is moved into and out of the wellbore (Dewald; Par 0018; Dewald teaches the sensor system may be placed where needed, such as a casing drive system, below the rig floor, or in any component of the drilling rig that the drill strill moves through).

Regarding claim 3, Dewald teaches the apparatus of claim 1 wherein the magnet and the sensor are disposed below a rig floor of the drill rig such that the drill string moves adjacent the magnet and the sensor while the drill string is moved into and out of the wellbore (Dewald; Par 0018; Dewald teaches the sensor system may be placed where needed, such as a casing drive system, below the rig floor, or in any component of the drilling rig that the drill strill moves through).

Regarding claim 4, Dewald teaches the apparatus of claim 1 wherein the magnet and the sensor are connected with and/or supported by a rotating control device (RCD) (Dewald; Fig 1, Element 40) such that the drill string moves adjacent the magnet and the sensor while the drill string is moved through the RCD (Dewald; Par 0018; Dewald teaches the sensor system may be placed where needed, such as a casing drive system, below the rig floor, or in any component of the drilling rig that the drill strill moves through).

Regarding claim 5, Dewald teaches the apparatus of claim 1 wherein the magnet and the sensor are connected with and/or supported by a blowout preventer (BOP) (Dewald; Fig 1, Element 34) such that the drill string moves adjacent the magnet and the sensor while the drill string is moved through the BOP (Dewald; Par 0018; Dewald teaches the sensor system may be placed where needed, such as a casing drive system, below the rig floor, or in any component of the drilling rig that the drill strill moves through).

Regarding claim 6, Dewald teaches the apparatus of claim 1 wherein: the magnet is a first magnet of a plurality of magnets distributed in a generally circular pattern (Dewald; Fig 2, Element 118 and Par 0022; Dewald teaches the magnet is around the main annular body and may consist of multiple magnets); the sensor is a first sensor of a plurality of sensors distributed in a generally circular pattern (Dewald; Fig 4, Element 120 and Par 0022; Dewald teaches the multiple sensors in disposed of in a circular pattern around the circumference of the main annular body); and the magnets and the sensors are disposed at the drill rig such that the drill string moves between the magnets and the sensors while the drill string is moved into and out of the wellbore (Dewald; Par 0018; Dewald teaches that the drill string is lowered into the wellbore through the shown joint detection system, Fig 2, Element 44).

Regarding claim 7, Dewald teaches the apparatus of claim 1 wherein the processing device is operable to detect the connection joint when the magnetic flux measurements are indicative of an increase in wall thickness of the drill string (Dewald; Par 0036, Dewald teaches “the processor 220 may be configured to compare detected magnetizations of the tubular string 100 with established profiles to determine position, orientation, diameter 162 size, presence of splits/joints/connections 106, etc., of the tubular string 100”).

Regarding claim 8, Dewald teaches the apparatus of claim 1 wherein the processing device is operable to detect a location of the connection joint by determining a location along the drill string at which the magnetic flux measurements are indicative of a decrease of the amount of magnetic flux that leaked from the drill string (Dewald; Par 0036, Dewald teaches “the processor 220 may be configured to compare detected magnetizations of the tubular string 100 with established profiles to determine position, orientation, diameter 162 size, presence of splits/joints/connections 106, etc., of the tubular string 100”).

Regarding claim 15, Dewald teaches a method (Dewald; Fig 2, Element 44 and Par 0020) comprising: while a drill string (Dewald; Fig 2, Elements 38 and 42) is moved into and out of a wellbore (Dewald; Fig 2, Element 30 and Par 0016): transmitting magnetic flux (Dewald; Fig 2, Element 118) through a portion of the drill string (Dewald; Par 0021-0023); measuring leakage of the magnetic flux along the portion of the drill string (Dewald; Fig 3, Par 0015, and Par 0024; Dewald teaches that the magnetic field of the magnetic is used to induce a magnetic response from the tubular string to measure, i.e. the magnetic flux leaked from the pipe); and detecting a connection joint between adjacent drill pipes of the drill string based on a change in the measured leakage of the magnetic flux (Dewald; Par 0036; Dewald teaches the measured magnetic fields are compared to stored magnetic fields to detect the characteristics of the tubular string).

Regarding claim 16, Dewald teaches the method of claim 15 wherein: transmitting the magnetic flux is performed by a magnet (Dewald; Fig 2, Element 118); measuring the magnetic flux leakage is performed by a sensor (Dewald; Fig 2, Element 120 and Par 0015); and the drill string is moved adjacent the magnet and the sensor (Dewald; Par 0036; Dewald teaches the measured magnetic fields are compared to stored magnetic fields to detect the characteristics of the tubular string).

Regarding claim 17, Dewald teaches the method of claim 16 wherein: the magnet is a first magnet of a plurality of magnets distributed in a generally circular pattern (Dewald; Fig 2, Element 118 and Par 0022; Dewald teaches the magnet is around the main annular body and may consist of multiple magnets); the sensor is a first sensor of a plurality of sensors distributed in a generally circular pattern (Dewald; Fig 4, Element 120 and Par 0022; Dewald teaches the multiple sensors in disposed of in a circular pattern around the circumference of the main annular body); and the method further comprises moving the drill string between the magnets and the sensors while the drill string is moved into and out of the wellbore (Dewald; Par 0018; Dewald teaches that the drill string is lowered into the wellbore through the shown joint detection system, Fig 2, Element 44).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9-14 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Dewald in view of Parmeshwar et al (US 2020/0224523 A1, cited in IDS, heretofore referred to as Parmeshwar).

Regarding claim 9, Dewald teaches the apparatus of claim 1 wherein: the sensor is a magnetic flux sensor disposed at a predetermined height (Dewald; Par 0018, Par 0027, and 0028; Dewald teaches the sensors are spaced around the tubular body and above the slips at a known position); 
Dewald does not teach the apparatus further comprises a block position sensor operable to facilitate block position measurements indicative of a height of a travelling block of a hoisting system; and the processing device is further operable to: receive the block position measurements while the hoisting system moves the drill string; and determine a stickup height of the drill string based on the predetermined height of the magnetic flux sensor and the block position measurements.
Parmeshwar teaches the apparatus further comprises a block position sensor (Parmeshwar; Fig 4, Element 400) operable to facilitate block position measurements indicative of a height of a travelling block (Parmeshwar; Fig 4, Element 118) of a hoisting system (Parmeshwar; Fig 4, Element 123, Par 0087, 0090, and 0093); and 
the processing device (Parmeshwar; Fig 2, Element 192 and Par 0094) is further operable to: receive the block position measurements while the hoisting system moves the drill string (Parmeshwar; Par 0090 and 0091; Parmeshwar teaches the block position is determined while the tubular handling assembly is operational); and 
determine a stickup height of the drill string (Parmeshwar; Fig 4, Element 424) based on the predetermined height of the sensor and the block position measurements (Parmeshwar; Par 0093; Parmeshwar teaches the known heights of the sensor and the block position are used to measure the stick up distance).
Before the effective filing date of the invention it would have been obvious to a person of ordinary skill in the art to use the apparatus of Dewald with the block position sensing of Parmeshwar in order to provide a more robust safety system (Parmeshwar; Par 0013).

Regarding claim 10, the combination of Dewald and Parmeshwar teaches the apparatus of claim 9.  Parmeshwar further teaches wherein the processing device is further operable to output the determined stickup height to cause the iron roughneck to move to the stickup height to break out the detected connection joint or make up another connection joint (Parmeshwar; Par 0093).

Regarding claim 11, the combination of Dewald and Parmeshwar teaches the apparatus of claim 9.  Parmeshwar further teaches wherein, after the processing device detects the connection joint and while the drill string is being moved out of the wellbore (Parmeshwar; Par 0090 and 0091; Parmeshwar teaches the block position is determined while the tubular handling assembly is operational), the processing device is operable to: determine a change in the height of the travelling block based on the block position measurements (Parmeshwar; Par 0093; Parmeshwar teaches the block position measurements are compared to previous ones); and determine the stickup height of the drill string by subtracting the predetermined height of the sensor from the change in the height of the travelling block (Parmeshwar; Par 0093; Parmeshwar teaches the known heights of the sensor and the block position are used to measure the stick up distance).

Regarding claim 12, the combination of Dewald and Parmeshwar teaches the apparatus of claim 9.  Parmeshwar further teaches wherein, after the processing device detects the connection joint and while the drill string is being moved into the wellbore (Parmeshwar; Par 0090 and 0091; Parmeshwar teaches the block position is determined while the tubular handling assembly is operational), the processing device is operable to: determine a change in the height of the travelling block based on the block position measurements (Parmeshwar; Par 0093; Parmeshwar teaches the block position measurements are compared to previous ones); and determine the stickup height of the drill string by subtracting the predetermined height of the sensor and the change in the height of the travelling block from a measured length of an uppermost drill pipe of the drill string (Parmeshwar; Par 0093; Parmeshwar teaches the known heights of the sensor and the block position are used to measure the stick up distance).

Regarding claim 13, the combination of Dewald and Parmeshwar teaches the apparatus of claim 9.  Dewald further teaches wherein: the predetermined height of the magnetic flux sensor is or comprises a height of the magnetic flux sensor with respect to a rig floor (Dewald; Fig 1, Element 12) of the drill rig (Dewald; Par 0018, Par 0027, and 0028; Dewald teaches the sensors are spaced around the tubular body and above the slips, i.e. at a known height above the rig floor).  Parmeshwar further teaches the block position measurements are indicative of the height of the travelling block with respect to the rig floor (Parmeshwar; Fig 4, Element 114, Element 424 and Par 0093; Parmeshwar teaches the block position measurements are compared to previous ones); and the stickup height is or comprises a height of an upper end of the drill string with respect to the rig floor (Parmeshwar; Par 0093; Parmeshwar teaches the known heights of the sensor and the block position are used to measure the stick up distance).

Regarding claim 14, Dewald teaches the apparatus of claim 1 wherein: the sensor is a magnetic flux sensor disposed at a predetermined height (Dewald; Par 0018, Par 0027, and 0028; Dewald teaches the sensors are spaced around the tubular body and above the slips at a known position)
Dewald does not teach the apparatus further comprises a block position sensor operable to facilitate block position measurements indicative of a height of a travelling block of a hoisting system; and the processing device is further operable to: receive the block position measurements while the hoisting system moves the drill string; determine a position of the connection joint based on the predetermined height of the sensor and the block position measurements; and before a blowout preventer (BOP) is operated, cause the hoisting system to move the drill string such that the detected connection joint is outside of the BOP.
Parmeshwar teaches the apparatus further comprises a block position sensor (Parmeshwar; Fig 4, Element 400) operable to facilitate block position measurements indicative of a height of a travelling block (Parmeshwar; Fig 4, Element 118) of a hoisting system (Parmeshwar; Fig 4, Element 123, Par 0087, 0090, and 0093); and the processing device (Parmeshwar; Fig 2, Element 192 and Par 0094) is further operable to: receive the block position measurements while the hoisting system moves the drill string; determine a position of the connection joint based on the predetermined height of the sensor (Parmeshwar; Par 0090 and 0091; Parmeshwar teaches the block position is determined while the tubular handling assembly is operational) and the block position measurements (Parmeshwar; Par 0093; Parmeshwar teaches the known heights of the sensor and the block position are used to measure the stick up distance); and before a blowout preventer (BOP) (Parmeshwar; Fig. 1, Element 100) is operated, cause the hoisting system to move the drill string such that the detected connection joint is outside of the BOP (Parmeshwar; Par 0049; Parmeshwar teaches the hoisting system moves the drill string through the blowout preventer).
Before the effective filing date of the invention it would have been obvious to a person of ordinary skill in the art to use the apparatus of Dewald with the block position sensing of Parmeshwar in order to provide a more robust safety system (Parmeshwar; Par 0013).

Regarding claim 18, Dewald teaches the method of claim 16 wherein: the sensor is disposed at a predetermined height (Dewald; Par 0018, Par 0027, and 0028; Dewald teaches the sensors are spaced around the tubular body and above the slips at a known position).
Dewald does not teach the method further comprises: receiving block position measurements indicative of a height of a travelling block of a hoisting system; determining a stickup height of the drill string based on the predetermined height of the sensor and the block position measurements; and causing the iron roughneck to move to the determined stickup height to break out the detected connection joint or make up another connection joint.
Parmeshwar teaches teach the method further comprises: receiving block position measurements (Parmeshwar; Fig 4, Element 400 and Par 0089) indicative of a height of a travelling block (Parmeshwar; Fig 4, Element 118) of a hoisting system (Parmeshwar; Fig 4, Element 123, Par 0087, 0090, and 0093); determining a stickup height of the drill string based on the predetermined height of the sensor and the block position measurements (Parmeshwar; Par 0093; Parmeshwar teaches the known heights of the sensor and the block position are used to measure the stick up distance); and causing the iron roughneck to move to the determined stickup height to break out the detected connection joint or make up another connection joint (Parmeshwar; Par 0093).
Before the effective filing date of the invention it would have been obvious to a person of ordinary skill in the art to use the apparatus of Dewald with the block position sensing of Parmeshwar in order to provide a more robust safety system (Parmeshwar; Par 0013).


Regarding claim 19, Dewald teaches the method of claim 16 wherein: the sensor is disposed at a predetermined height (Dewald; Par 0018, Par 0027, and 0028; Dewald teaches the sensors are spaced around the tubular body and above the slips at a known position).
Dewald does not teach the method further comprises: receiving block position measurements indicative of a height of a travelling block of a hoisting system; determining a position of the connection joint based on the predetermined height of the magnetic flux sensor and the block position measurements; and before a blowout preventer (BOP) is operated, causing the drill string to move such that the detected connection joint is outside of the BOP.
Parmeshwar teaches the method further comprises: receiving block position measurements (Parmeshwar; Fig 4, Element 400 and Par 0089) indicative of a height of a travelling block (Parmeshwar; Fig 4, Element 118) of a hoisting system (Parmeshwar; Fig 4, Element 123, Par 0087, 0090, and 0093); determining a position of the connection joint based on the predetermined height of the magnetic flux sensor and the block position measurements (Parmeshwar; Par 0090 and 0091; Parmeshwar teaches the block position is determined while the tubular handling assembly is operational); and before a blowout preventer (BOP) is operated (Parmeshwar; Fig. 1, Element 100), causing the drill string to move such that the detected connection joint is outside of the BOP (Parmeshwar; Par 0049; Parmeshwar teaches the hoisting system moves the drill string through the blowout preventer).
Before the effective filing date of the invention it would have been obvious to a person of ordinary skill in the art to use the apparatus of Dewald with the block position sensing of Parmeshwar in order to provide a more robust safety system (Parmeshwar; Par 0013).


Regarding claim 20, Dewald teaches an apparatus (Dewald; Fig 2, Element 44 and Par 0020) comprising: a plurality of magnets (Dewald; Fig 2, Element 118) disposed with respect to a rig floor (Dewald; Fig 1, Element 12) of a drill rig (Dewald; Fig 1, Element 10) such that a drill string (Dewald; Fig 2, Elements 38 and 42) can move into and out of a wellbore (Dewald; Fig 2, Element 30) between the magnets (Dewald; Par 0016), wherein the magnets are operable to transmit a magnetic flux through a portion of the drill string while the drill string is moved into and out of the wellbore (Dewald; Fig 3, Par 0015, and Par 0024; Dewald teaches that the magnetic field of the magnetic is used to induce a magnetic response from the tubular string to measure, i.e. the magnetic flux leaked from the pipe); a magnetic flux sensor (Dewald; Fig 2, Element 120) disposed such that the drill string can move into and out of the wellbore adjacent the magnetic flux sensor (Dewald; Par 0036), wherein the magnetic flux sensor is operable to facilitate magnetic flux measurements indicative of an amount of magnetic flux that leaked from the portion of the drill string through which the magnetic flux is transmitted while the drill string is moved into and out of the wellbore (Dewald; Par 0036; Dewald teaches the measured magnetic fields are compared to stored magnetic fields to detect the characteristics of the tubular string).
Dewald does not teach a block position sensor operable to facilitate block position measurements; and a processing device comprising a processor and a memory storing a computer program code, wherein the processing device is operable to: receive the magnetic flux measurements; detect a connection joint between adjacent drill pipes of the drill string based on the magnetic flux measurements; receive the block position measurements; and determine a stickup height of the drill string based on the predetermined height of the magnetic flux sensor and the block position measurements.
Parmeshwar teaches a block position sensor (Parmeshwar; Fig 4, Element 400) operable to facilitate block position measurements (Parmeshwar; Fig 4, Element 118, Par 0087, 0090, and 0093); and a processing device comprising a processor and a memory storing a computer program code (Parmeshwar; Fig 2, Element 192 and Par 0094), wherein the processing device is operable to: receive the sensor measurements (Parmeshwar; Par 0094); detect a connection joint between adjacent drill pipes of the drill string based on the measurements (Parmeshwar Par 0093); receive the block position measurements (Parmeshwar; Par 0090 and 0091; Parmeshwar teaches the block position is determined while the tubular handling assembly is operational); and determine a stickup height of the drill string based on the predetermined height of the magnetic flux sensor and the block position measurements (Parmeshwar; Par 0093; Parmeshwar teaches the known heights of the sensor and the block position are used to measure the stick up distance.
Before the effective filing date of the invention it would have been obvious to a person of ordinary skill in the art to use the apparatus of Dewald with the block position sensing of Parmeshwar inorder to provide a more robust safety system (Parmeshwar; Par 0013).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
-Kuckes teaches a rotating magnet for borehole measurement.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM S CLARKE whose telephone number is (571)270-3792. The examiner can normally be reached M-F 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Phan can be reached on (571)272-7924. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ADAM S CLARKE/Examiner, Art Unit 2867                                                                                                                                                                                                        

/HUY Q PHAN/Supervisory Patent Examiner, Art Unit 2867